11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Tony Lynn McCray
Appellant 
Vs.                   No. 11-03-00245-CR B Appeal from Harris County
State of Texas
Appellee
 
The jury convicted Tony Lynn McCray of murder and
assessed his punishment at confinement for 75 years.  We affirm.
Appellant=s
court-appointed counsel has filed a brief in which he states that, after a
thorough and diligent review of the record and a professional evaluation of the
possible points of error and pertinent legal authorities, he is unable to find
any errors arguably sufficient to warrant a reversal.  In his brief, counsel evaluates the voir dire
proceedings, the testimony offered at the trial on the merits, the hearing on
appellant=s motion
to suppress his videotaped confession, the charge to the jury, arguments made
by counsel at both the guilt/innocence phase as well as at the punishment
phase, objections made by counsel and the trial court=s
rulings, and the effectiveness of trial counsel.  Counsel concludes that the appeal is
frivolous.
Counsel has furnished appellant with a copy of the
brief and advised appellant of his right to review the record and to file a pro
se brief.  A pro se brief has not been
filed.  Counsel has complied with the
procedures outlined in Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573
S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 
(Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137 
(Tex.Cr.App.1969).




Following the procedures outlined in Anders, we
have independently reviewed the record. 
The evidence is both legally and factual sufficient to support the
conviction.  Jackson v. Virginia, 443
U.S. 307 (1979); Clewis v. State, 922 S.W.2d 126 (Tex.Cr.App.1996).  The record further reflects that appellant
was afforded reasonably effective assistance of counsel at trial.  Strickland v. Washington, 466 U.S. 668 
(1984); Hernandez v. State, 988 S.W.2d 770 (Tex.Cr.App.1999);  Stafford v. State, supra.  We agree that the appeal is without merit.
The judgment of the trial court is affirmed.
 
PER CURIAM
 
April 8, 2004
Do not publish.  See TEX.R.APP.P.
47.2(b).
Panel
consists of:  Arnot, C.J., and
Wright,
J., and McCall, J.